Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 24 February 2022. The amendments to the specification have overcome the objection to the disclosure and the objection to the specification for failing to provide proper antecedent basis for the subject matter of claim 11. The amendments to the claims have overcome the objection to claim 7, the 35 USC 112(a) rejection over claim 17 and the 35 USC 112(b) rejections. The amendments to claim 1, where the limitations from originally filed claims 2, 5 and 9 have been inserted in the claim, have overcome the obviousness-type double patenting rejection and the art rejections. The new rejections presented herein are based on the amended claims. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, 13, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 teaches the polymer can be a nylon, but nylon is not one of the polymers set forth in claim 1, from which claim 6 depends. While claim 1 teaches the polymer can be a polyamide, polyamide and nylon are not synonyms since not all polyamides are nylons. Thus 
	Claim 1 was amended to state the first particle is a light scattering particle. Claim 8 teaches the first particle is a light scattering particle or a light emitting particle. Thus claim 8 is indefinite since one of the claimed embodiments defines the first particle different from the definition in claim 1. 
	Claim 13 is it is are directed to a method for producing the formulation of claim 1 but it only teaches the presence of the solvent, the polymer and the first particles. The required light emitting particles, as set forth in claim 1, are missing from the claimed mixing step.
	Claim 15, 16 and 20 are indefinite since they are directed to optical mediums obtained from the formulation of claim 1 and an optical device comprising the optical medium, but they only teach the presence of the polymer and the first particle. The required light emitting particles, as set forth in claim 1, which would be present in any optical medium produced by the process of claim 14 are missing from the mediums. 
Allowable Subject Matter
Claims 1-5, 7, 9-11, 14, 18 and 19 are allowed.
Claims 6, 13, 15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a formulation having an absolute viscosity in the range of 1-20 mPa∙s and a surface tension in the range of 10-60 mN/M comprising light emitting particles, light scattering particles, a first solvent having a boiling point of 150oC or more and a polymer, where the polymer is one of the set forth in claim 1 and has a 
Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Both claims are directed to a method for producing an optical medium, where this is set forth in the preamble of claim 14 and in the last line of claim 17. The methods in both claims have the identical steps. Therefore both claims cover the same subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/22/22